DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 05/31/2022, with respect to claims 1-15 have been fully considered and are persuasive.  The objection of claims 1-15 has been withdrawn. 
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 6 and 11, applicant argues that “The claimed configuration information for the subcarrier spacing is information on a subcarrier spacing used for transmitting the positioning reference signal (PRS) from a NR base station to the UE. The UE uses the configuration information on the subcarrier spacing to receive the RPS ... Applicant respectfully disagrees with the Examiner's characterization of Park. In particular, the Examiner alleged that Park teaches the claimed configuration information for a subcarrier spacing in paragraphs [0241-0242], [0246], [0252-0253], and [0256].   However, none of the paragraphs teaches the claimed configuration information on a subcarrier spacing where the positioning referenced signal is transmitted ... As described, Park teaches multiple types of configuration information. However, Park does not teach any information indicating a subcarrier spacing used for transmitting the PRS. Accordingly, Park's configuration information is patentably distinguishable from the claimed configuration information ... Again, Park might teach a NB UE and NB PRS configuration information. However, Park fails to teach any information indicating on a subcarrier spacing where PRS is transmitted. In addition, the Examiner also admitted, on page 7 of the outstanding office action, that Park does not disclose the configuration information for "the subcarrier spacing," The secondary prior art reference of Lin is directed to methods and apparatuses for determining numerology bandwidth in a wireless communication system. See Lin Abstract. However, Lin cannot make up the defects of Park because Lin also fails to teach the configuration information for a subcarrier spacing used to transmit a PRS from a NR base station to a NR UE” in pages 7-8.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the configuration information for a subcarrier spacing used to transmit a PRS from a NR base station to a NR UE) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Park discloses a user equipment (UE) for performing positioning [see Fig. 30, para. 271-275; UE 100 for receiving positioning reference signal], the UE comprising: a receiver [see Fig. 30; receiving unit 3030] configured to receive configuration information for a frequency band where a positioning reference signal (PRS) is transmitted [see Fig. 29, step S2920, para. 241-242, 246, 252-253, 256; configured to receive PRS configuration-related information for a frequency band where a PRS (e.g., NB-PRS) is transmitted; also see para. 67, 85, 106; wherein an NB-PRS is defined for a subcarrier spacing of 15 kHz] and receive the PRS based on the configuration information for the frequency band [see Fig. 29, step S2930, para. 242; receive the PRS based on the PRS configuration-related information].
Lin discloses configuring configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
In view of the above response, the combined system of Park and Lin describes or suggests all of the features recited in independent claims 1, 6 and 11.

Specification
The specification amendment submitted on 05/31/2022 which amended the title has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 9-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a subcarrier spacing” in line 3. It is unclear whether or not it is referring to “a subcarrier spacing” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood. 
Claim 9 recites the limitation "the UE" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “a subcarrier spacing” in line 3. It is unclear whether or not it is referring to “a subcarrier spacing” in claim 6. For the purpose of examination, examiner will interpret the claim as best understood. 
Claim 10 recites the limitation "the UE" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a subcarrier spacing” in lines 2-3. It is unclear whether or not it is referring to “a subcarrier spacing” in claim 11. For the purpose of examination, examiner will interpret the claim as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0048444 A1, hereinafter “Park”) in view of Lin et al. (US 2018/0049169 A1, hereinafter “Lin”).

Regarding claims 1 and 11, Park discloses a user equipment (UE) for performing positioning [see Fig. 30, para. 271-275; UE 100 for receiving positioning reference signal], the UE comprising: 
a receiver [see Fig. 30; receiving unit 3030] configured to receive configuration information for a frequency band where a positioning reference signal (PRS) is transmitted [see Fig. 29, step S2920, para. 241-242, 246, 252-253, 256; configured to receive PRS configuration-related information for a frequency band where a PRS (e.g., NB-PRS) is transmitted; also see para. 67, 85, 106; wherein an NB-PRS is defined for a subcarrier spacing of 15 kHz] and receive the PRS based on the configuration information for the frequency band [see Fig. 29, step S2930, para. 242; receive the PRS based on the PRS configuration-related information].
Although Park discloses configuration information for a frequency band,
Park does not explicitly disclose “a subcarrier spacing” of a frequency band.
However, Lin teaches configuring configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuring configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claims 2 and 12, Lin further discloses wherein the configuration information for the subcarrier spacing is received via higher layer signaling [see para. 500, 555; the UE is configured with the subcarrier numerology through a UE specific RRC message].

Regarding claims 3 and 13, Park discloses wherein the configuration information for the frequency band is configured for each time interval when the PRS is transmitted [see Fig. 29, step S2910, para. 240, 242; the PRS configuration-related information is configured for each time interval when the PRS is transmitted; also see Fig. 21-28].
Although Park discloses the configuration information for the frequency band,
Park does not explicitly disclose “a subcarrier spacing” of the frequency band.
However, Lin teaches configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claims 4 and 14, Park discloses wherein the receiver [see Fig. 30; receiving unit 3030] configured to receive the PRS [see Fig. 29, step S2930, para. 240, 242; receives the PRS (e.g., NB-PRS)] based on a configuration information related to at least one bandwidth part (BWP) configured for the UE [see para. 262; based on PRS configuration information related to a first available frequency band and a second unavailable frequency band configured for the UE].

Regarding claims 5 and 15, Park discloses wherein the receiver [see Fig. 30; receiving unit 3030] receives the PRS [see Fig. 29, step S2930, para. 240, 242; receives the PRS (e.g., NB-PRS)] according to a subcarrier spacing [see para. 67, 85, 106; according to a subcarrier spacing of 15 kHz].
Park does not explicitly disclose a subcarrier spacing “determined based on capability of the UE.”
However, Lin teaches a subcarrier spacing determined based on capability of a UE [see para. 500; the UE is configured with the subcarrier numerology depending upon UE capability].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a subcarrier spacing determined based on capability of a UE”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 6, Park discloses a method for performing positioning by a base station [see Fig. 30, para. 267-270; a method for transmitting positioning reference signal by eNB 200], the method comprising: 
configuring configuration information for a frequency band where a positioning reference signal (PRS) is transmitted [see Fig. 29, step S2910, para. 240, 242, 246, 252-253, 256; eNB determines PRS configuration-related information for a frequency band where a PRS (e.g., NB-PRS) is transmitted; also see para. 67, 85, 106; wherein an NB-PRS is defined for a subcarrier spacing of 15 kHz]; and 
transmitting the PRS based on the configuration information for the frequency band [see Fig. 29, step S2930, para. 242; eNB transmits the PRS based on the PRS configuration-related information].
Although Park discloses configuration information for a frequency band,
Park does not explicitly disclose “a subcarrier spacing” of a frequency band.
However, Lin teaches configuring configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuring configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 7, the combined system of Park and Lin discloses the method of claim 6, 
Lin further discloses wherein the configuration information for the subcarrier spacing is transmitted via higher layer signaling [see para. 500, 555; the UE is configured with the subcarrier numerology through a UE specific RRC message].

Regarding claim 8, Park discloses wherein the configuration information for the frequency band is configured for each time interval when the PRS is transmitted [see Fig. 29, step S2910, para. 240, 242; the PRS configuration-related information is configured for each time interval when the PRS is transmitted; also see Fig. 21-28].
Although Park discloses the configuration information for the frequency band,
Park does not explicitly disclose “a subcarrier spacing” of the frequency band.
However, Lin teaches configuration information for a subcarrier spacing of a frequency band [see para. 473, 500-501; one or more subcarrier spacing values are supported in NR, and a UE is configured with a subcarrier numerology with certain bandwidth and in certain frequency location].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuration information for a subcarrier spacing of a frequency band”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Regarding claim 9, Park discloses transmitting a configuration information related to at least one bandwidth part (BWP) configured for the UE [see para. 262; transmitting PRS configuration information related to a first available frequency band and a second unavailable frequency band configured for the UE].

Regarding claim 10, Park discloses wherein the transmitting the PRS includes transmitting the PRS [see Fig. 29, step S2930, para. 240, 242; eNB transmits the PRS (e.g., NB-PRS)] according to a subcarrier spacing [see para. 67, 85, 106; according to a subcarrier spacing of 15 kHz].
Park does not explicitly disclose a subcarrier spacing “determined based on capability of the UE.”
However, Lin teaches a subcarrier spacing determined based on capability of a UE [see para. 500; the UE is configured with the subcarrier numerology depending upon UE capability].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a subcarrier spacing determined based on capability of a UE”, as taught by Lin, into the system of Park so that the UE can correctly derives resource allocation for data transmission and reception [see Lin, para. 501].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469